Title: To James Madison from James Barbour, 9 December 1802 (Abstract)
From: Barbour, James
To: Madison, James


9 December 1802, Richmond. Monroe has advised him that the government will appoint commissioners to Spain to ascertain spoliation claims. “Having long had an inclination to visit Europe, the situation of my family as to health requiring such a trip and my resources being unable to meet the expences incident to such a trip, I have thought proper to make a tender of my services.… Success will confer an high obligation, want of it will make no impression on my mind especially if it arises from a wish to prevent the charge of State favoritism. I learn in to days paper that the river Missisippi is shut agt. the western part of the United States; may I be permitted (being Just from Kentucky) to remark that it behoves the administration to take Strong ground on this occasion not only on the score of Justice or respect to National honor but policy imperiously demands it. The People of Kentucky are the enthusiastic admirers of Mr. Jefferson but its because they believe him both the friend of liberty, and of the happiness of the Western People. The People with respect to Spain, (consequent the immense mercantile adventures of that Country terminating invariably in loss) are like a large combustible mass they want only a Spark to set them on fire. They will have the uninterrupted use of that river either by treaty or by the sword. They say, and Justly, to give it up is to relinquish a precious gift of God.” Recognizing differences in interest between eastern and western America, westerners “watch the movements of the General Government with a Jealous eye” but cherish their connection with the union as “essential to their happiness.” At a caucus of sixty members of the Republican party “held last night” a majority declared in favor of John Page by a margin of five to one. The caucus was pledged to uphold the will of the majority, so “of course he will be Gove[r]nor.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Barbour”). 2 pp. Damaged by tear at fold. Docketed by Jefferson.



   
   James Barbour (1775–1842) of Barboursville, Virginia, a neighbor of JM’s, was a member of the Virginia House of Delegates almost continuously from 1798 to 1812 when he was elected governor of Virginia. He served as U.S. senator for Virginia, 1815–25, as secretary of war, 1825–28, and briefly as U.S. minister to Great Britain (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 3:321 n. 1).


